Citation Nr: 0534083	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-10 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder. 
 
2.  Entitlement to service connection for a shoulder 
disability. 
 
3.  Entitlement to service connection for a low back 
disability. 
 
4.  Entitlement to service connection for a hip disability. 
 
5.  Entitlement to service connection for a knee disability. 
 
6.  Entitlement to service connection for residuals of 
chlorine gas exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1995 until 
October 1999.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Des Moines, Iowa that 
denied service connection for a right ankle disorder, 
shoulder disability, a low back disorder, hip disability, 
knee disability, and residuals of chlorine gas exposure.

The veteran was afforded a personal hearing at the RO in July 
2004.  The transcript is of record.  


FINDINGS OF FACT

1.  The veteran is not currently shown to have a diagnosed 
ratable right ankle, shoulder, low back, hip, or knee 
disability.

2.  A diagnosed disability due to chlorine gas exposure has 
not been shown.


CONCLUSION OF LAW

The veteran does not have a disability due to chlorine gas 
exposure, or a right ankle, shoulder, low back, hip, or knee 
disability that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and implementing regulations include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b) (2005).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to adjudicate 
the claims has been accomplished.  As evidenced by the 
statement of the case, and the supplemental statement of the 
case, the veteran and his representative have been notified 
of the laws and regulations governing entitlement to the 
benefits sought, and informed of the ways in which the 
current evidence has failed to substantiate the claims.  
These discussions also served to inform him of the evidence 
needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the veteran 
dated in June 2001 and June 2005, the RO informed the 
appellant of what the evidence had to show to substantiate 
the claims, what medical and other evidence the RO needed 
from him, what information or evidence he could provide in 
support of the claims, and what evidence VA would try to 
obtain on his behalf.  The letters also advised him to submit 
relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although some notice required by 
the VCAA was provided after the RO initially adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claims.  He has undergone VA examinations 
related to the issues on appeal, and private medical records 
have been received and associated with the claims folder.  
The appellant was afforded a personal hearing at the RO in 
July 2004.  He was scheduled for a hearing before a member of 
the Board in September 2005, but failed to report.  The 
veteran has not indicated that there are any other pertinent 
clinical records to be retrieved beyond what has already been 
obtained by the RO.  Under these circumstances, the Board 
finds that further assistance is not required.  See 38 
U.S.C.A. § 5103A(a)(2).  

Turning to the merits of the veteran's claims, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of a 
relationship between a current disability and active military 
service.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2005). 

The service medical records show that upon examination in 
January 1995 for entrance into service, the veteran was 
observed to have scars of the right elbow from a 
hyperextension injury and subsequent surgery.  In May 1997, 
he complained of a six-day history of right ankle pain.  
Swelling and ecchymosis were observed and limited motion was 
noted.  Following examination, an assessment of possible 
Grade II ankle sprain was rendered.  In April 1998, the 
veteran was seen for complaints of intermittent low back pain 
of two weeks' duration, which had gotten worse over the 
previous few days.  He thought that he might have injured it 
playing volleyball.  Following examination, an assessment of 
a pulled muscle was rendered.  The veteran was prescribed 
medication and rest.  

The appellant was seen in sick bay in October 1998 
complaining of left shoulder pain after performing pushups 
some days previously.  He stated that the shoulder popped 
upon moving it back, forward, and up.  Examination disclosed 
pain upon manipulation of the shoulder.  An impression of 
left rotator cuff injury was provided following examination.  
The veteran sought treatment for right shoulder pain in May 
1999.  He stated that he had re-injured the shoulder doing 
physical training.  An assessment of rotator cuff injury was 
rendered.  

Upon service discharge examination in September 1999, the 
veteran indicated that there had been no significant change 
in his health since his last physical examination except for 
serious ankle injury, shoulder injuries, joint pain in all 
joints and spinal column pain.  He noted a medical history 
that included wearing a brace or back support, swollen or 
painful joints, a painful or trick shoulder, and toxic 
chemical exposure.  Upon summary examination, pertinent 
findings included surgery scars of the right elbow and left 
ankle swelling with decreased range of motion and effusion.  
The summary of defects included acute left ankle injury.  

The veteran was afforded a VA general medical examination in 
February 2000.  The examiner presented a comprehensive 
chronology of treatment in service from review of service 
medical records.  The appellant stated that he continued to 
have shoulder discomfort, particularly on the left, and was 
not able to engage in pull-ups because of shoulder pain.  He 
related that he had sporadic knee and hip pain, especially 
upon ascending stairs.  It was reported that he denied any 
specific injuries to the knees or hips.  With respect to the 
lumbar area, the appellant said that he had jarred his back 
with every parachute jump, which he had performed about 60 
times during his tour of duty.  He referred to pain that 
occasionally radiated from the lower thoracic and upper 
lumbar area to the right flank.  

The veteran stated that while briefly stationed in Albania 
during his tour of duty, he and his unit had to secure 
unknown chemical munitions for four to six weeks.  It was 
reported that there were no known adverse effects from such.  
A complete physical examination was performed followed by a 
pertinent diagnosis of status post bilateral shoulder rotator 
cuff injury that had resolved.  

A private clinical record dated in December 2002 was received 
from G. Vogelsang, M.D., Ph.D, noting that the appellant was 
seen complaining of back pain.  It was reported that he had 
an old back injury that flared up from time to time.  
Following examination, an assessment of low back strain 
secondary to heavy lifting was recorded. 

The veteran was afforded a VA joints examination in April 
2003.  It was reported that the medical records were 
reviewed.  The appellant gave a history of injuring both 
shoulders in service from such things as lifting heavy 
sandbags.  He related that he had trouble lifting and 
engaging in overhead work.  Examination of the shoulders 
revealed full range of movement.  There were no other 
abnormal findings.  

The veteran stated that he hurt his knees as the result of 
heavy marching and other types of exertional duty.  He 
related that he had had no actual treatment for the knees, 
but did experience flare-ups once or twice a week that were 
precipitated by walking, for which he used Ibuprofen.  Pain 
was described as being in the lateral and posterior aspects 
of both knees.  Examination of the knees disclosed no 
effusion, muscle wasting or asymmetry.  Flexion of both knees 
was full and painless.  It was noted that there was no 
clinical evidence of any degenerative arthritis.  The medial 
and lateral collateral ligaments and anterior and posterior 
cruciate ligaments appeared to be stable.

Upon examination of the hips, it was indicated that pain 
appeared to be reported in the low buttocks rather than in 
the hip itself.  It was noted that although the referral 
indicated that the condition was precipitated by parachuting, 
the veteran felt that it was due to heavy marching.  He 
complained of pain, weakness and fatigability which occurred 
frequently.  The veteran related that he took Ibuprofen and 
Naprosyn for hip symptoms, but was under no treatment for 
such.  Both left and right hips abducted to 45 degrees 
without pain.  Flexion was achieved to 125 degrees and was 
painless.  It was reported that no clinical evidence of a hip 
disorder was found.  

The right ankle was observed to be normal in appearance.  It 
was reported that the appellant could stand on his toes.  No 
other abnormal findings were indicated. 

X-rays were obtained of the shoulders, knees, hips and right 
ankle and were found to be negative with no detectable 
radiographic abnormality.  It was concluded that there was no 
significant disability of the cited joints.  

The veteran underwent a separate VA examination of the spine 
in April 2003.  It was indicated that the clinical record was 
reviewed.  History of a pulled muscle in the back in service 
was cited.  It was noted that he had experienced pain in the 
right lower thoracic area for five years, with onset during 
sit-up exercises in service.  The veteran described it as a 
characteristically sharp pain which varied in intensity.  
Examination of the spine revealed no abnormal findings except 
for mild tenderness over the right lower thoracic costal 
region and mild discomfort upon rotation in the area of a 
scar.  An X-ray of the spine showed normal lordotic curvature 
and was essentially negative.  It was determined to be 
essentially negative.  The examiner noted that radiological 
study of the back confirmed the clinical findings of no 
significant disease of the spine.

Private clinical records dated in March 2004 were received 
showing that the veteran injured his left ankle that month.  
Review of systems was negative.  The veteran indicated that 
he had occasional left ankle swelling.  An assessment of 
chronic left ankle and foot pain was recorded.  He was 
subsequently referred to a podiatrist for evaluation and 
treatment of several problems with his ankles and feet.  It 
was reported that he had had numerous ankle sprains and 
currently complained of pain and lack of strength in the 
ankle region.  It was noted that the problem was worse on the 
left.  Left ankle injury in service was reported.  Following 
examination, assessments of muscle weakness, right and lower 
extremity and history of unstable left ankle were rendered.  
A neurologic evaluation was requested.  

On neurologic evaluation in April 2004 performed by J. McKee, 
M.D., pertinent background and clinical history was recited, 
to include a history of pre-service injuries to the ankles.  
Physical examination of the ankles was unremarkable except 
for a slight asymmetry in the ankle jerks at 1/trace while 
the appellant was otherwise areflexic.  There was a vagus 
decrease in pinprick at the feet with pin sharp at the toes.  
Pallesthesia was felt at both great toes.  It was reported 
that strength could not be tested at the ankles or in the 
foot intrinsics because of motor impersistence and giveaway.  
It was felt that this might have been secondary to pain, 
though it was difficulty to say with certainty.  The examiner 
stated that "I suspect that this is musculoskeletal pain 
secondary to his chronic injuries..."  Nerve conduction 
studies were ordered to rule out Charcot-Marie-Tooth disease 
or other neuropathies.  An X-ray of the back and thoracic 
spine was also requested.  

The veteran presented testimony upon personal hearing on 
appeal in July 2004 to the effect that he continued to have 
intermittent flare-ups and symptoms of the shoulders that 
resulted in activity restrictions, especially with overhead 
work.  He stated that his back, hips knees and right ankle 
also bothered him for which he took medication for relief of 
pain.  The veteran testified that he had not detected any 
problems as the result of exposure to toxic chemicals in 
Albania, and essentially wanted to have it on record in case 
anything developed later down the line.  

The appellant underwent a VA examination of the ankles in 
March 2005 for VA compensation and pension purposes.  No 
right ankle complaints, symptoms or abnormal findings were 
recorded.  It was reported that the right ankle was free of 
edema and was nontender.  Range of motion of the right ankle 
was within normal limits on all maneuvers.  No right ankle 
diagnosis was provided.  

The appellant contends that he now has a right ankle 
disorder, bilateral shoulder disability, a low back disorder, 
bilateral hip disability, bilateral knee disability, and 
residuals of chlorine gas exposure for which service 
connection should be granted.  

The evidence in this instance shows that the veteran was 
treated during active duty on one occasion in 1997 for right 
ankle complaints diagnosed as Grade II ankle sprain.  No 
follow-up treatment in this regard is demonstrated throughout 
the remainder of his service.  The service medical records 
also reflect that he received treatment for intermittent back 
pain in April 1998 and for shoulder symptoms in October 1998 
and May 1999, diagnosed as rotator cuff injury.  The Board 
observes, however, that by the time of his separation 
examination in September 1999, it appears the veteran's 
objective joint symptoms were found to have resolved, despite 
his statements to the contrary.  Following clinical 
evaluation, only left ankle injury residuals were cited, for 
which service connection is currently in effect.  No 
diagnoses, findings or symptoms referable to any other joints 
were recorded.

The post-service record shows that upon VA general medical 
examination in February 2000, no abnormal findings referable 
to the  right ankle, shoulders, back, or knees were discerned 
upon physical examination or radiological study.  The 
examiner found that bilateral shoulder rotator cuff injury 
residuals had resolved, and did not provide any assessment or 
diagnosis with respect to the other claimed joint disorders.  
The Board notes that low back strain was diagnosed in a 
private record dated in 2002, but that on ensuing VA 
examination in April 2003, there were essentially the same 
findings and conclusions were reached as on the February 2000 
VA examination.  No disease was found. No residuals of 
chlorine gas exposure have ever been found or reported on 
examination.  Moreover, it is significant that the veteran 
himself has admitted in a statement and in testimony in the 
record that he does not feel he has any current disability in 
this regard, but only wants the fact of such exposure 
officially entered into the record should any future problem 
arise.  More recent private clinical records do not support 
any current disorders of the right ankle, shoulders, low 
back, hips, knees or disability from chlorine gas exposure.  

The Board points out that in order for service connection to 
be warranted, there must be evidence of a present disability 
that is attributable to a disease or injury incurred during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
The Court of Appeals for Veterans Claims (Court) has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In this 
instance, as indicated above, the veteran is not clinically 
shown to have any current ratable disabilities of the right 
ankle, shoulders, low back, hips, knees or as the result of 
chlorine gas exposure.  In the absence of current disability, 
service connection may not be awarded.  38 C.F.R. §§ 1110, 
1131.  The veteran himself has no medical knowledge or 
expertise to diagnose the claimed disabilities.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).

The Board thus finds that as there is no current right ankle, 
shoulder, low back, hip, knee or residuals of chlorine gas 
exposure, service connection must therefore be denied.  The 
preponderance of the evidence is against the claims, and the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2005), see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a right ankle disability, shoulder 
disability, low back disability, hip disability, knee 
disability, or disability due to chlorine gas exposure is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


